UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2011. COMMISSION FILE NUMBER 000-10690 LATTICE INCORPORATED (Exact Name of Registrant as Specified in its Charter) Delaware 22-2011859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7150 N. Park Drive, Pennsauken, New Jersey (Address of principal executive offices) (Zip code) Issuer’s telephone number: (856) 910-1166 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 13, 2011, there were 27,134,419outstanding shares of the Registrant’s Common Stock, $.01 par value. LATTICE INCORPORATED MARCH31, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4T. Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PART I - FINANCIAL INFORMATION LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, unaudited audited ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Subscription receivable Other current assets Total current assets Property and equipmen, net Goodwill Other intangibles, net Other assetes Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Customer deposits Other liablities - Notes payable Derivative liability Total current liabilities Long term liabilities: Long term debt Deferred tax liabilities Total long term liabilities Total liabilities Shareholders' equity Preferred Stock - .01 par value Series A 9,000,000 shares authorized 7,530,681 and 7,530,681 issued respectively Series B 1,000,000 shares authorized 1,000,000 issued and 502,160 outstanding Serise C 520,000 shares authorized520,000 issued Serise D 454.546 shares authorized454,546 issued - Common stock - .01 par value, 200,000,000 authorized, 27,698,241 and 22,942,427 issued, 27,395,254and 22,639,450 outstanding respectively Additional paid-in capital Accumulated deficit ) ) Stock held in treasury, at cost ) ) Equity Attributable to shareowners of Lattice Incorporated Equity Attributable to noncontrolling interest Total liabilities and shareholders' equity $ $ See accompanying notes to the consolidated financial statements. 3 LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION MARCH 31, Revenue $ $ Cost of Revenue Gross Profit Operatingexpenses: Selling, general and administrative Research and development Amortization expense and depreciation expense Total operating expenses Loss from operations ) ) Other income (expense): Derivative expense ) ) Extinguishment ( loss) - ) Other income - - Interest expense ) ) Total other income ) ) Minority Interest Income before taxes ) ) Income taxes (benefit) ) ) Net loss ) ) Reconciliation of net loss to Loss applicable to common shareholders: Net loss ) ) Preferred stock dividends ) ) Loss applicable to common stockholders ) ) Loss per common share Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares: Basic Diluted See accompanying notes to the consolidated financial statements. 4 LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS March 31, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net incometo net cash provided by (used in) operating activities: Derivative expense Amortization of intangible assets Deferred income taxes ) ) Extinguishment loss - Minority interest ) ) Share-based compensation Depreciation Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable ) ) Other current assets Other assets - Increase (decrease) in: Accounts payable and accrued liabilities ) Deferred revenues ) - Customer advances ) Total adjustments Net cash provided by (used for) operating activities ) Cash Used in investing activities: Purchase of intangibles - ) Purchase of equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Revolving credit facility (payments) borrowings, net ) Payments on captial equipment lease ) ) Payments on Notes ) - Proceeds from issuance of securities, net Loans paid director ) ) Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - endof period $ $ Supplemental cash flow information Interest paid in cash $ $ Taxes paid $
